



COURT OF APPEAL FOR ONTARIO

CITATION: Treats International Franchise Corporation v.
    2247383 Ontario Inc., 2016 ONCA 429

DATE: 20160602

DOCKET: M46387 (C61544)

Juriansz, Brown and Roberts JJ.A.

BETWEEN

Treats International Franchise Corporation and
    Treats International Development Corporation

Plaintiffs/Respondents

and

2247383 Ontario Inc., Anand Shukla and Anilkumar
    Patel

Defendants/Appellants

AND BETWEEN

2247383 Ontario In., Anand
    Shukla and Anilkumar Patel

Plaintiffs by Counterclaim/Appellants

and

Treats International
    Franchise Corporation, Treats International Development Corporation, Michael
    Crotty, Ryan Gibson and Doug Lippay

Defendants to Counterclaim/Respondents

Michael Kleinman, for the appellants

Martin Diegel, for the respondents

Heard: May 27, 2016

On appeal from the order of Justice Valin of the Superior
    Court of Justice, dated December 18, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The order from which the appeal is taken dismissed the defendants
    summary judgment motion. As such, it is interlocutory. We read the motion
    judges remarks that the statement of defence and counterclaim are nullities,
    and about spoliation as obiter, to explain why he was not inclined to exercise
    any discretion he had to allow the matter to proceed despite the bankruptcy of
    one of the defendants. Counsel for the moving party advised the court he would
    consent to any extension of time to seek leave to the Divisional Court. Appeal
    is quashed.

R.G.
    Juriansz J.A.

David Brown J.A.

L.B. Roberts J.A.


